1.	 Your presence, Sir, as President for this year, which marks the thirtieth anniversary of the foundation of the United Nations, constitutes a symbol of contemporary international political realities. As the representative of a State which, from the point of view of its geographical dimensions, is among the small countries, you bring to this forum of all the nations the tenacity and dignity of a people which, although not very numerous, throughout the centuries has successfully exercised its will to live freely and independently.
2.	Your well-known qualities as politician and diplomat, of which you have given proof in many circumstances and which my Government and myself have appreciated on more than one occasion in the course of the events that have marked the development of relations between Romania and Luxembourg, are a guarantee that our work will, as all peoples hope, be successful.
3.	This year again I wish to pay a tribute to the Secretary-General, Mr. Kurt Waldheim. In the year that has elapsed since the last regular session he has continued his complex activities to ensure that our Organization was really able to play the role assigned to it by the States in solving international problems. His initiatives and the action he has undertaken fully justify the esteem and confidence which we have placed in him in electing him to this high position.
4.	This session of the General Assembly is being held three decades after the flames of the Second World War, in which the United Nations was forged, were extinguished. During that time the world has witnessed many alterations and profound revolutionary changes both socially and nationally. Instead of stagnating after 1945, international life underwent a tumultuous development because of the will of the peoples of the entire world, freed from the dark shadows of fascism, to forge for themselves a dignified, free 'ind prosperous life.
5.	The triumph of revolutionary struggle in the post-war period and the beginning of the building of socialism in a series of countries in Europe, Asia, and America have transformed socialism into a major world economic and political force. In our times the socialist countries exercise increasing influence on contemporary social development and on the course of international life as a whole. New States choose to take the course of socialist development.
6.	Dozens of States have acceded to independence and, after being liberated from foreign domination, are now resolutely committed to the struggle to ensure their economic, social and national development, free from dependence of any kind. Only a few days ago our Organization welcomed to its ranks three new States, namely, the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe. I take this opportunity, on behalf of the Romanian Government and people, of extending to the Governments and peoples of those countries a warm welcome to the United Nations, and expressing our desire to develop the best possible relations of friendship and co-operation with them.
7.	Parallel to those revolutionary processes which I mentioned earlier, the world is at present witnessing one of the most profound scientific and technological revolutions in its history. Science, technology and culture are developing at high speed. Man is penetrating ever more deeply into the secrets of nature and is mastering them.
8.	All these phenomena have not failed to exercise a powerful influence on international life. A qualitatively new element is that the relations of subordination have become obsolete. Peoples are determined to become the masters of their destiny and their national wealth and to put an end to the old policy of inequality, domination and diktat and to develop in an atmosphere of peace, security and co-operation. The events of the last year have clearly shown that this is so.
9.	The historic victories won by the peoples of Viet Nam, Cambodia and Laos against foreign intervention once again confirm a historic truth. They bear witness to the fact that, when a people is determined to defend its independence and its sovereignty, its dignity and its national entity at the cost of the greatest sacrifices, there is no force in the world which can bar the road to total victory for their just cause.
10.	Political reassessments, the process of disintegration of military pacts and groups in South-East Asia are affirmations of the tendency of peoples to act independently on the international scene, drawing their inspiration from their fundamental interests and freeing themselves from foreign trusteeships. 
11.	In Europe, the friendly Portuguese people have done away with Fascist dictatorship and have embarked upon the path of democratic development of their country. This has at the same time created better conditions for the peoples in African territories under Portuguese domination to accede to independence.
12.	On the Latin American continent changes have occurred, the expression of which on the external level consists in the increasingly more obvious option of many countries to promote new relationships based on the right of each people freely to establish its domestic and foreign policy, to be the only master of its national wealth and to use it for the benefit of its own development. That option has also been expressed in the rejection of the old policy of discrimination against socialist Cuba. That is a new recognition of the fact that ultimately nothing and no one can prevent a people from choosing the system most suitable to it and following the course of social and political development which it considers best designed to serve its aspirations and interests.
13.	Wherever we cast our glance on the map of the world, we see that by their struggle peoples are bringing about the collapse of the imperialist policy of force and diktat. On every continent, social forces of unprecedented power rise to establish new democratic and equitable relations in international life.
14.	The small and medium-sized States, the developing countries and the non-aligned countries at present play an increasingly important role in the revolutionary transformation of the world and in the struggle for progress. Those countries are determined to contribute to building a better and more just world because they themselves have been compelled to wage long and hard struggles to become masters of their own destiny. Historic realities have led those countries to be attached to the new policy of independence and equality and to oppose the policy and practices of imperialism, colonialism and neo-colonialism, so as to establish new relations among States and a new political and economic order which will ensure the free development of each nation.
15.	The Romanian people entertain feelings of under-standing and affinity for, and shows active solidarity with, the endeavors of the States that have embarked upon the path of independent development. This attitude is also based on the fact that socialist Romania, itself a developing country, must solve many of the problems with which above-mentioned countries are also faced.
16.	That explains Romania's presence at the Lima Conference of Foreign Ministers of the non-aligned countries. In our opinion, the participation of a country in the meetings of the non-aligned countries must not be considered from the point of view of its belonging to military and political groups, but in the light of its foreign policy, its contribution to * rapprochement among nations and to the strengthening of a positive process of international understanding and detente.
17.	That also explains why Romania is actively involved in the activities of the group of developing countries, the Group of 77, including the recent seventh special session of the General Assembly devoted to problems of development and international economic co-operation. For our part, we consider that the results of the session were positive and have in a certain sense marked a new milestone, because we have gone from the stage of confrontation and opposi-tion between industrially developed and developing States to the stage of starting a dialog. It is important that the progress made should yield results and be continued through implementation of the measures provided for in the resolution adopted by consensus. New measures should be added to secure the liquidation of the present situation in which a great part of mankind does not enjoy even the most elementary living standards.
18.	Romania stands resolutely in favor of establishing a new international economic order that will lead to the eradication of under-development and to a relative balance in the level of development of all nations, opening the way for the well-being and happiness of all peoples of the world. As we see it, detente cannot coexist with under-development. One cannot speak of genuine detente and peace as long as the world remains divided into the rich and the poor. We feel that detente, international peace and security are indissolubly linked to the establishment of a new economic order and to the development of all nations.
19.	As the President of the Republic of Romania, Nicolae Ceausescu emphasized:
"Romania, which is engaged in a vast social work in developing the forces of production and the national wealth, of promoting science, art and culture and on this basis of raising the material and spiritual living standards of the whole people, is at the same time pursuing a sustained and energetic international activity for the furtherance of new democratic principles in relations among States, for the broad development of multilateral co-operation among nations and for the establishment of a new international economic and political order in the world. Our country is determined in the future further to expand co-operation with all States of the world irrespective of their social order, and to participate most actively in international life, making its contribution to the settlement, in the spirit of peace and progress, of all contemporary economic and political issues and to the consolidation and continuation of the process of detente which is taking shape today in the world".
20.	The great changes which have occurred in con-temporary international life, the determination of peoples to be the masters of their own destinies, made it possible for the Conference on Security and Cooperation in Europe to achieve positive results from its work. The successful conclusion of the work of the Conference of historic importance in the political life of the European continent marks a new spirit in international relations, laying the foundations for a broad and profound process of establishing security in Europe, with favorable consequences for the whole world.
21.	The Socialist Republic of Romania and President Nicolae Ceaugescu himself participated actively in the convening, preparation and holding of the Conference and contributed consistently to the preparation of documents in order to ensure that they would be as clear as possible and would entail genuine commitments, to the assertion of new concepts and principles in international life, and to the promotion of democratic procedures to ensure equality among States. We are pleased that those endeavors, combined with those of other States, have proved fruitful. Thanks to careful work, conducted on new and democratic bases in a spirit of equality, receptivity and mutual esteem, it was possible to achieve generally acceptable results which were crystallized in the Final Act signed at Helsinki on 1 August 1975 by the Heads of State and Government participating in the Conference.
22.	That great inter-European meeting was an expression of the ardent desire of the European peoples to start a new era in the political life of the continent, establish a climate of understanding and fruitful co-operation among all nations based on equal rights, respect for national independence and sovereignty, non-interference in internal affairs, the sharing of benefits and the renunciation of force and the threat of force in relations among States.
23.	For Romania, these principles are not abstract concepts, but the legal framework of certain practical realities. They are the only ones that can today provide the opportunity for peaceful co-operation among States. Unless they are respected it is impossible to attain a better and more just world in which every people will be able to enjoy the benefits of contemporary civilization and no one will have to live in subjection and insecurity.
24.	It is now essential to implement resolutely the principles and standards contained in the Final Act. Taking into account the interests of all European peoples and the cause of peace, it is necessary that the slightest infringement of the jointly adopted principles and standards be considered as a lack of goodwill and as action which may endanger security, co-operation and peace in Europe.
25.	We appreciate the agreements reached in connexion with the development of economic, scientific and technological relations, the expansion of cultural interchanges, the improvement of the dissemination of information through the press and other means, the development of human contacts and the settlement of humanitarian issues. The practical implementation of all these agreements will doubtless serve the cause of rapprochement and friendship among peoples.
26.	We must not harbor the illusion that at the conclusion of the Conference on Security and Cooperation in Europe we had completely met the wishes of the peoples and their concern for peace and security. The Helsinki stage does not represent the end of the process of establishing security in Europe. Rather, it is a premise, a starting-point for further great and sustained efforts aimed at the effective settlement of the complex problems which remain unsolved and at the creation of a united Europe, based on independent nations, animated by a spirit of peaceful cooperation and equal rights, irrespective of their social order or territorial extent.
27.	In speaking of the necessity to pursue and intensify efforts aimed at building European security, we are thinking above all of the extraordinary concentration of military forces and armaments, including nuclear weapons, in Europe at the present time. There can be no real and lasting peace and security in Europe without resolute disarmament, particularly nuclear disarmament. We cannot conceive of a Europe of confidence and peaceful co-operation built in the shadow of nuclear weapons. This is tantamount to saying that the political and military aspects of security are inseparable.
28.	From this point of view, the measures inscribed in the Final Act, though undoubtedly significant, are limited and insufficient. They must be accompanied by energetic disarmament measures, by determined actions by all States aimed at the liquidation of military bases, the withdrawal behind their national borders of nuclear weapons and foreign troops on the territories of other States, and the reduction of national armies, armaments and military expenditures. Increase of confidence and co-operation should lead to the liquidation of opposing military blocs, the simultaneous abolition of the North Atlantic Treaty Organization and the Warsaw Treaty alliance, which are not and cannot be permanent but which are the product of certain historical circumstance which we wish to leave behind us.
29.	We, as representatives of our Governments, have an opportunity, as regards our own peoples and the peoples of the entire world, to do our utmost to ensure conditions of real peace and progress for mankind. Neither in Europe nor in the world as a whole can we attain that objective unless we embark on a policy of effective disarmament.
30.	We cannot help noticing, with great concern, that in recent years the arms race has reached unprecedented proportions. While, year by year, in the United Nations, in the Geneva Conference of the Committee on Disarmament and in other international forums, disarmament is discussed, the arms race continues to increase, to swallow up vast material and human resources and to monopolize a vast potential of scientific research and production. The technological arms race is intensifying. Military expenditure has continuously increased, amounting to the exorbitant figure of some $300,000 million in 1974. Undoubtedly, the increase in armament production, the stockpiling of ever new weapons of mass destruction, the rise in military expenditures, have particularly serious consequences for the economic and social life of nations and for the peace and security of all peoples.
31.	In spite of the efforts made by numerous States, Romania being one of them, the situation of the disarm-ament negotiations is still critical and their practical results are insignificant. The agreements achieved so far are of small importance, and they do not represent effective disarmament measures; they deal with peripheral problems, and not with the real priority problems on which depend the effective halting of armaments, above all nuclear weapons.
32.	A radical change in the approach to disarmament problems is both necessary and urgent. It is high time for us to move on from words and sterile talks to deeds, to the adoption of practical measures. To this end we consider it necessary to agree on a program of measures designed to mobilize the political will of all States in order to achieve real disarmament and to provide a forward plan and a coherent approach for negotiations and efforts in this field.
33.	Romania, like other countries, believes that, nuclear disarmament must be given the highest priority. On the agenda of the present session there are several proposals on adopting nuclear disarmament measures. Romania will state its views on these proposals in the course of the debate. We must say, however, that we are concerned about the weakening of interest in the outlawing of nuclear weapons. More than five years have elapsed since the Treaty on the Non- Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] was adopted, but one can see that, in fact, a proliferation of nuclear armaments has occurred. If we really wish to remove the danger of a thermonuclear war, we must press on resolutely and without delay to the banning of the use of nuclear and other weapons of mass destruction, to the cessation of nuclear weapons production, to the withdrawal of nuclear armaments from the territories of other States, and, of course, to the destruction of all nuclear arsenals. As long as such steps are not taken and there are not sufficient guarantees of security, no State can be prevented from taking the measures it considers necessary for its own defense, including the production of nuclear weapons.
34.	A first step in the direction of disarmament would be a pledge by the nuclear countries never, in any circumstances, to use or threaten to use nuclear weapons against the States which have renounced the option of acquiring or producing such armaments.
35.	Closely connected with the non-utilization of nuclear weapons is the making of certain zones in different parts of the world nuclear-weapon free zones, in conjunction with the granting of appropriate safeguards by the nuclear Powers. Romania has supported all efforts for the creation of such zones or regions, including the Balkans, being convinced that such measures contribute to the lessening of the nuclear danger.
36.	Certainly, nuclear disarmament measures should not iimit in any way the utilization of nuclear energy for peaceful purposes. On the contrary, it is necessary to ensure for all States unrestricted right and opportunities to benefit fully from nuclear science gains with a view to their peaceful development within a system which has to be set up on the basis of equality and non-discrimination.
37.	As a forum of a universal character, the United Nations has special tasks and responsibilities in channelling all energies and efforts of States towards the adoption of real and effective measures of disarmament, in guiding and controlling negotiations in all disarmament forums. We believe it would be really useful to convene a special session of the General Assembly for the purpose of having a full debate on the situation of armaments and the principles governing disarmament, and to make recommendations aimed at the conclusion of specific agreements.
38.	These problems are vital and burning issues. They are of equal concern to all nations, great or small. Hence international public opinion must be informed about the activities taking place in the sphere of disarmament. Disarmament directly concerns the peoples themselves, and they have the right to know what is being done in that field in order to be able to express their opinions on what measures should be taken.
39.	These are the cogent reasons which have led the Government of Romania to attach increased importance to the disarmament debates of this session, and it will make its position known in due course.
40.	The consolidation of a new path towards detente in international life, as a result of the people's struggle, is indissolubly linked with the extinction of the hotbeds of conflict and tension which still exist in different areas of the world, with refraining from military confrontation, and with the settlement of controversial issues by political means.
41.	We are particularly worried by the continued tension in the Middle East, which is a permanent danger not only for peace in that area but also for the peace of the whole world. The Government of Romania has always been in favor of a political settlement of the situation in the Middle East, and has made consistent efforts to contribute to such a settlement.
42.	We have welcomed the agreements reached in 1974 on disengagement in the Sinai on the Golan Heights. We also regard as useful the recent Egyptian- Israeli agreement on the disengagement of military forces in Sinai. We regard it as a continuation of the previous agreement which may pave the way for other steps towards the full settlement of the conflict. We feel that new and steady efforts are necessary in order to reach such a solution both in Sinai and Golan, as well as on the West Bank. We reaffirm our conviction that there will be no peace in the Middle East until Israel withdraws its troops from the Arab territories occupied during the 1967 war; until the problem of the Palestinian people is solved by the restoration of their legitimate rights, including the establishment of an independent Palestinian State; and until the right of all States of the region to existence, territorial integrity, sovereignty and independence is recognized.
43.	In a region close by—Cyprus—a situation of tension persists, which is a matter of grave concern. We are vitally interested in seeing peace established there as soon as possible by means of a negotiated solution of the dispute on the basis of respect for the integrity, sovereignty and independence of the State of Cyprus, and by ensuring peaceful co-operation between the two communities on the island.
44.	In present conditions it is imperative for all States directly involved in disputes, as well as for other States and international public opinion, to redouble their efforts so that progress can be made towards negotiated settlement for the elimination of all hotbeds of tension which endanger the peace and security of peoples.
45.	A high degree of responsibility in this respect devolves also on the United Nations, which has to act with greater effectiveness for the promotion of co-operation and understanding among nations against any act in disregard of international law, or interference in. the affairs of other peoples, and for the liquidation of sources of dispute in international life.
46.	As is known, the Romanian Government has consistently paid special attention to the activities of the United Nations and to its ability to contribute to building a just and better world. The evolution of the United Nations towards universality in the sense of the inclusion of all States an evolution we have welcomed and wish to be complete coincides with the ever-clearer awareness that the problems of the present-day world, in order to be solved in the interest of peace and co-operation, require the active participation of all States, which is yet another aspect of universality. And it is precisely the United Nations which offers the most suitable framework for this.
47.	At this time I wish to reiterate the firm support of the Romanian Government for the applications for membership in the United Nations of the Democratic Republic of Viet Nam and the Republic of South Viet Nam. We express the hope that, in accordance with the recent resolution adopted by the General Assembly [resolution 3366 (XXX)] on the initiative of a great number of countries, including Romania, the Security Council will proceed to the immediate reconsideration in a favorable light of the requests of those two countries.
48.	As emphasized by the President of the Socialist Republic of Romania, Nicolae Ceausescu,
"The United Nations and other international bodies must play a greater role in the settlement of the complex problems raised by contemporary international life. Starting from the realities of the present-day world and from the shifts in the world balance of power, these bodies have to ensure broad participation by all peoples in the settlement of international problems and in the struggle for security and peace to uphold the principles of international law in relations among States."
49.	In the course of its existence the United Nations has had numerous achievements and made positive contributions to the development of understanding and co-operation among States. It is through the United Nations that a strong impetus has been given to the process of codification of the rules and principles of contemporary international law, to the promotion of legality, justice and equity in relations among States. Particularly in the past few years, more frequent recourse has been had to its machinery and authority, which has had a favorable effect upon the course of some situations of tension and conflict. Under the aegis of the United Nations too, the international community has dealt with the cardinal problem of development in its various aspects and has crystallized a generally acceptable concept regarding the establishment of a new international economic order. It is through the United Nations that real support has been given to the process of liquidating colonialism, that the legitimacy of the national liberation struggle has been sanctioned, and that international recognition has been granted to the liberation movements. Yet the efforts of our Organization must not flag until colonialism and racism, which still persist in Africa, particularly in Namibia, Zimbabwe and South Africa, have been completely eradicated.
50.	While mentioning these achievements, it must also be stated that, with respect to some of the important problems and conflicts that have occurred in post-war relations, the United Nations has adopted wrong decisions which have tarnished its prestige and have had negative consequences for international life. The outcome of one such decision is included today as an item on the agenda of the General As-sembly. I am referring to the involvement of the United Nations in Korea, an anachronism of which our Organization should rid itself as soon as possible. The Romanian Government considers it the duty of the United Nations to contribute to the encouragement of the positive processes stemming from the political initiatives and steady efforts of the People's Democratic Republic of Korea. Consequently, we believe it necessary to abolish the United Nations Command without delay and to put an end to the presence, under the flag of the United Nations, of all foreign troops in South Korea, thus creating favorable conditions for turning the armistice into a lasting peace in Korea and for accelerating the independent and peaceful reunification of Korea.
51.	It is also fitting to mention that some provisions of the Charter and many resolutions adopted by the United Nations have remained a dead letter. In spite of the authority conferred upon it by the Charter, the United Nations has been unable to prevent conflict, bloodshed and war, and, in many cases, owing both to objective and subjective circumstances has taken no action whatsoever. With the passing of the years the working system of the United Nations has become cumbersome; the Organization has created a complicated apparatus with overlapping and parallel structures which prevent it from giving its prompt and effective consideration to the most urgent problems of the international community. All too often, the United Nations has been justly criticized for an overabundance of talk to the detriment of concentrated efforts at concrete and effective solutions.
52.	It must be recognized that the United Nations has not kept pace with the profound changes in the world, does not live up to the hopes of all peoples and why not say its needs imposed by the dynamic changes in international life. The fact is that the United Nations does not yet exercise a decisive influence on international relations.
53.	Taking account of those facts, the changes that have taken place in the world and the complexity and interdependence of contemporary phenomena which make multilateral co-operation among States a primary prerequisite for the progress of mankind, the Romanian Government in 1972 took the initiative of proposing for inclusion in the agenda an item especially devoted to strengthening the role of the United Nations in international life. The debates on this item, as well as the resolutions adopted by consensus the result of the co-operation of a large number of States demonstrated the necessity and the possibility of transforming the United Nations into a vigorous Organization capable of supporting with all its authority the independence and sovereignty of States and the right of each people to decide its own destiny and to make a greater contribution to the consolidation of peace and security.
54.	We believe that to achieve that end the Organization must act with determination to establish relations among States on new bases and, strengthened by its achievements in the process of building a new system of rules and principles to govern international relations, raise this process to a higher level. That can be done by working out a universal code of conduct covering all the fundamental rights and duties of States. Such a code of conduct, accompanied by the solemn commitment of each State fully and strictly to abide by the rules and principles embodied in it, would suitably complement the United Nations Charter and would be of inestimable importance for the cause of peace, security and international co-operation.
55.	It is in the same spirit that we consider that political and organizational measures should be taken within the United Nations so that it may play an active rote and take the initiative in preventing and settling situations of conflict, resolving by peaceful means differences among States and, in general, effectively tackling, with the participation of all States, the urgent problems of under-development, the establishment of a new international economic order, disarmament and the immediate liquidation of the last remnants of colonialism and racism.
56.	The strengthening of the United Nations also requires measures designed to increase the authority and competence of the General Assembly, which is its principal and most representative body, especially with respect to the problems of peace and international security, t would also be desirable to establish democratic working procedures and mechanisms to supervise more closely the implementation of the resolutions adopted, to create conditions for the broad participation on an equal footing of all Member States in all the activities of the Organization, to abolish obsolete and anachronistic provisions and to adjust the work of the Organization to the requirements of the present-day world.
57.	The Romanian Government considers that the process that has been started for the improvement of the working system of the Organization and its adjustment to the requirements of the new realities of international life must be resolutely pursued by uniting all efforts to that end within the United Nations. The Romanian Government intends at this session to present its position and contribute actively to its efforts. I am empowered to state that Romania will work energetically, in close co-operation with other Member States, for the development and strengthening of the role of the United Nations in international affairs so that the activity of the Organization may become more effective and contribute more substantially to the settlement of the problems confronting all mankind.
58.	Thirty years ago mankind, which had barely emerged from the most, deadly and both materially and spiritually destructive war in its history, fixed its hopes that there would never be another war and that peace and co-operation would be established on the United Nations.
59.	So far, there has not been another world war, but the prerequisites for it have not yet been wholly eliminated. So far, the peoples have proved they can co-operate, but real and lasting co-operation has not yet been established. Mankind can and must get through this critical stage. Let us do everything to ensure that in the coming years, in the quarter-century which remains before we reach the end of the twentieth century, we may fulfil the sacred trust left us by previous generations and meet the consistent demand of present generations by bringing about the absolute necessity of the future: peace and co-operation among nations.




